RICE, J.
The decree of the probate court, on the final settlement of the estate, adjudging to the appellant her distributive share, is as conclusive as a decree in chancery, or a judgment of a circuit court. Where the defendant in such decree, after the expiration of the term at which it was rendered, makes a motion to enter satisfaction of it, and to quash the execution issued under it, upon grounds which go only to matters behind the decree, the motion cannot be granted, although such grounds may be true in point of fact. — Slatter v. Glover, 14 Ala. R. 648 ; Marshal v. Candler, 21 ib. 490 ; Burt v. Hughes, 11 ib. 571; Powell v. Washington, 15 ib. 803; Bondurant v. Thompson, 15 ib. 202.
We deem it unnecessary to decide any other question presented by the record, as what- we have above decided will likely put an end to the motion. For the ei'ror of the court below in granting the motion, its decree is reversed, and the cause remanded.